Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/311.883, filed on 11/17/2016.
Information Disclosure Statement
The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 2 and 3 recites “the sensor is provided at multiple locations.” It is unclear how a singular sensor is provided at multiple locations.

Claim 6 recites “a detection unit of the strain sensor.” It is unclear how a strain sensor has a detection unit when a strain sensor is a detection unit.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jroski (US 6,505,492) and in further view of Suzuki et al (US 7,886,564).

Claim 1:
Jroski discloses tool for press forming (fig. 3C) comprising:
	A tool (fig. 3C) including a punch (fig. 3C, first tool segment #16), a die (fig. 3C, die #11) and an outer circumferential punch (fig. 3C, second tool segment #17) in which each of the punch (#16) and the outer circumferential (#17) punch individually receives a driving force (column 3, lines 40-42) and press forms an workpiece material (figs. 3B and 3C, work surface B).
Jroski fails to disclose wherein a sensor which measures a deformation amount of the die for obtaining a pressing force which applied to the die from the workpiece material during press forming and detecting that the tool is in a state approaching an overload state based on the pressing force applied to the die, and wherein at least one of the punch and the outer circumferential punch is controlled by at least one of driving force, a driving speed, and a driving timing, the control being adjusted based on a detection that the tool is in the state approaching the overload state based on the pressing force applied to the die.
	Suzuki teaches a system for press-forming (fig. 3) wherein a sensor (fig. 3, strain sensor 102b which outputs to fig. 3, mold distortion unit #103d. See also column 6, lines 43-45) which measures a deformation amount of the die (column 6, lines 17-18) for obtaining a pressing force (column 11, lines 66-67) which applied to the die (fig. 3, die #102a) from the workpiece (fig. 3, material to be processed #300) material during press forming (column 11, lines 66-67 and 
	Wherein at least one of the punch (fig. 3, 102d) and the outer circumferential punch (fig. 3, blank-holder #102e) is controlled by at least one a driving force (column 10, lines 39-40), a driving speed (column 12, 28-33: forming speed), the control being adjusted based on a detection that the tool is in the state approaching the overload state based on the pressing force applied to the die (column 10, lines 39-42; column 12, 32-35).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jroski to include a sensor which measures a deformation of a die for obtaining a pressing force which is applied to the from the workpiece material during press forming and detecting that the tool is in a state approaching an overload state based on the pressing force applied to the die and further including at least one of the punch and the outer circumferential punch is controlled by at least one a driving force, a driving speed, the control being adjusted based on a detection that the tool is in the state approaching the overload state based on the pressing force applied to die as taught by Suzuki to ensure that a press-forming tool is working condition and decrease the amount of defective workpieces (Suzuki at column 12, lines 2-4).

Claim 2:
Jroski in view of Suzuki teaches all the elements of claim 1 as discussed above. Jroski further discloses wherein the tool for press forming (fig. 3C) is used for drawing (column 3, lines 38-40) so that the workpiece material (fig. 3C, work surface B) is formed into a cylindrical member (fig. 2 shows the top view of the forming the cylindrical member and fig. 3f shows the 
	Suzuki teaches wherein the sensor (fig. 3, strain sensor #102b) is provided at multiple locations (strain sensor 102b, left and right) along a circumferential direction (#102b, toward the external boundaries and away from the center) of which the center is the axis line (fig. 3, where the center axis line is approximated by 102a along the y-axis).

Claim 3:
Jroski in view of Suzuki teaches all the elements of claim 1 as discussed above. Jroski further discloses wherein the tool for press forming (fig. 3C) is used for drawing (column 3, lines 38-40) so that the workpiece material (fig. 3C, work surface B) is formed into a cylindrical member (fig. 2 shows the top view of the forming the cylindrical member and fig. 3f shows the formation of the side walls “S”, resulting in a cylindrical member) having an axis line (fig. 2, center axis line corresponding with “B”), and
	Suzuki further teaches wherein the sensor (fig. 3, strain sensor #102b) is provided at multiple locations (strain sensor #102b, left and right) along an extension direction of the axis line (strain sensor #102b extends away from the center axis line 102a along the y-axis).

Claim 4:
Jroski in view of Suzuki teaches all the elements of claim 3 as discussed above. Suzuki further teaches wherein the sensor (fig. 3, strain sensor #102b) are further provided at multiple locations (strain sensor #102b, left and right) along a circumferential direction (#102b, toward 

Claim 5:
Jroski in view of Suzuki teaches all the elements of claim 1 as discussed above
Suzuki further teaches wherein the sensor (fig. 3, strain sensor #102b) is a strain sensor (column 6, line 12).

Claim 6:
Jroski in view of Suzuki teaches all the elements of claim 1 as discussed above.
Jroski in view of Suzuki fails to teach wherein a detection unit of the strain sensor is provided at a position at a depth of 5 mm from a forming surface of the die which the strain sensor is provided.
	MPEP 2144.05 states that absent a showing that a specified range is critical there is no support for patentability. In re Aller. See also MPEP 2144.05 (II)(A), “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” Id. It is expected progression to improve on what is generally known by determining what an optimal range within a disclosed range is. Id. Here, Suzuki discloses the general condition of providing a strain sensor from a forming surface of the die. Yet, applicant has not articulated that the claimed ranges are critical, rather, has indicated that the claimed ranges is an optimization within prior conditions. See also, applicant’s specification at paragraph [0074].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Couchman (US 3,977,225) discloses an apparatus for forging cylindrical shells with a punch, a circumferential punch, and a die. However, it is unclear whether the circumferential punch individually receives a driving force.
Kirii et al (US 5,724,843) a method detecting abnormalities in a pressing device with a punch and a die with a strain sensor. However, does not disclose a circumferential punch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN MERCADO whose telephone number is (571)272-4341.  The examiner can normally be reached on Telework.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/MARVIN MERCADO/Examiner, Art Unit 3725                                                                                                                                                                                                        2/25/2021

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725